Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1st Constitution Bancorp Cranbury, New Jersey We have issued our report dated March 22, 2013, accompanying the consolidated financial statements in the Annual Report of 1st Constitution Bancorp on Form 10-K for the year ended December 31, 2013. We hereby consent to the incorporation by reference of said report in the following Registration Statements of 1st Constitution Bancorp: Form S-3 File No. 333-183352 Form S-3 File No. 333-157012 Form S-8 File No. 333-184412 Form S-8 File No. 333-143188 Form S-8 File No. 333-132474 Form S-8 File No. 333-98177 Form S-8 File No. 333-188843 /s/ ParenteBeard LLC Allentown, Pennsylvania March 31, 2014
